Start, C. J.
Action to recover the reasonable value of the plaintiff’s professional services, rendered in a personal injury action brought by defendant, and in which she had a verdict on the second trial thereof for $6,500. The answer denied that the defendant ever employed the plaintiff to act for her as attorney in her personal injury action. This case was tried by the district court of the county of Hennepin without a jury, and findings of fact made to the effect following:
The defendant herein was injured in the building of the Metropolitan Life Insurance Company, at Minneapolis, by its alleged negligence. On January 30, 1908, she entered into a contract with Mr. Francis B. Hart, an attorney at law, to prosecute her action against the insurance company and to pay him a stipulated percentage of any recovery which might be had, in full for his legal services in carrying on the action as her attorney. At the time of *514such employment her attorney requested permission to employ upon his own account, assistant counsel, without expense to her, to be present at the trial. She assented to this request upon the express understanding that she should not in any manner be obligated to-such assistant counsel for any services. She expressed her satisfaction that Mr. Brewer, the plaintiff herein, might be so employed by Mr. Hart. The plaintiff herein signed the complaint in the personal injury action as of counsel, and assisted in the first trial, which resulted in a judgment for her in the sum of $5,700, which was reversed, and a new trial had. The reasonable value of the services so rendered by the plaintiff is $500, and he had no knowledge or information as to any contract between the defendant and Mr. Hart until February 25, 1911, and he at all times believed that he was employed on behalf of the plaintiff in the action in which he rendered the services. The defendant was personally present at the first trial, but she “had no knowledge or information that Mr. Brewer made any claim whatever for and on account of any services rendered by him in her cause prior to the rendition of his bill therefor in 1910. She never expressly or impliedly authorized his employment, otherwise than by consenting that Mr. Hart might employ him in the ease at his own expense, if he desired.”
As a conclusion of law, judgment on the merits for the defendant was directed. Thereupon the plaintiff moved the court to further find as facts that the defendant intentionally concealed from the plaintiff the existence of her contract with Mr. Hart, and also that he was insolvent, that executions were issued on judgments against him, and levied on his interest in the defendant’s judgment in her action, and the amount thereof was by order of the court paid to his several judgment creditors, of which the plaintiff had no notice until after the order was made. This motion was denied; also the plaintiff’s further motion for a new trial. Judgment was entered in favor of the defendant in accordance with the conclusion of law, from which the plaintiff appealed.
The denial of plaintiff’s motion for further findings of fact is assigned as error. We are of the opinion that the motion was right*515ly denied, for the findings requested were not relevant to any issue .made by the pleadings. Besides, the evidence does not justify, much less require as a matter .of law, a finding that the defendant intentionally concealed from the plaintiff the existence and terms of her contract with Mr. Hart.
The other assignments of error raise the question whether the findings of fact, to the effect that Mr. Hart was not authorized to employ the plaintiff in behalf of defendant, and that she never expressly or impliedly authorized his employment, otherwise than by consenting that Mr. Hart might employ him' in the case at his own expense, if he desired, are supported by the evidence. An attorney has no authority to employ associate counsel at the expense of his client. White v. Esch, 78 Minn. 264, 80 N. W. 976.
The burden was upon the plaintiff to show Mr. Hart’s authority in the premises. No claim is made that the defendant personally employed the plaintiff. The allegation of the complaint in this respect is that “the defendant, through her attorney, Erancis B. Hart, to whom she gave express authority so to do, employed the plaintiff” to perform the services rendered by him. The question, then, is whether the evidence, as to the authority of Mr. Hart, so clearly and manifestly establishes his authority that it was an abuse of discretion on the part of the trial court to find that he was not authorized to employ the plaintiff. We have attentively considered the evidence and the briefs of counsel, and have reached the conclusion that the findings complained of are amply sustained by the evidence.
The last assignment of error is that the facts found do not support the conclusion of law. We are of the opinion that the conclusion of law and the judgment are supported by the facts found, which do not show that the defendant is estopped from denying the authority of her attorney, nor do they show that the plaintiff is entitled to recover upon an implied contract.
Judgment affirmed.

[Note] Implied power of attorney to bind client for expenses incidental to trial, including associate counsel fees, see note in 23 L.R.A.(N.S.) 702.